DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 104861010).
Re claims 1 and 10, Xu et al. disclose a two-dimensional passive energy absorber (2D-PEA) device comprising: an integral body formed of a first material comprising a first face and a second face parallel to the first face separated by an edge height (H), further comprising: a platform (1) having a symmetrical profile shape; a rigid frame (9) surrounding the platform comprising an interior edge of the symmetrical profile shape and exterior edge of the symmetrical profile shape; and a plurality of at least four symmetrical folded beams (2), each beam comprising: a frame connecting portion (A); a platform connecting portion (B); a first flexible portion (C) comprising a first end connected to the frame connecting portion (A) and a second end (D2); and a second flexible portion (D) comprising a first end (D1) connected to the platform connecting portion and the second end (D2) connecting to the first flexible portion second end; wherein the platform profile shape is arranged to align with the frame profile shape, and each of the symmetrical folded beams connects between a frame edge and a platform edge that is not parallel to the frame edge. (See Fig 1, and annotated Fig. 2 below.)

    PNG
    media_image1.png
    214
    302
    media_image1.png
    Greyscale

	Re claim 2, Xu et al. disclose wherein the plurality symmetrical folded beams (2) comprises at least four folded beams.

	Re claims 3 and 10, Xu et al. disclose wherein the first flexible portion and the second flexible portion each have a width W smaller than the height H and a length L longer than the width W and the height H. (Fig. 1-2)

	Re claim 4 Xu et al. disclose wherein a first pair of the plurality of symmetrical folded beams (2) are oriented to facilitate oscillation of the platform in a first direction, a second pair of the plurality of symmetrical folded beams are oriented to facilitate oscillation of the platform in a second direction, and the first direction and the second direction are in a plane parallel to the first face and the second face.

	Re claim 5 Xu et al. disclose wherein the first direction is orthogonal to the second direction.

	Re claim 6 Xu et al. disclose wherein: the profile shape is a square comprising four face edges (Fig. 2); the plurality of symmetrical folded beams (2) consists of four folded beams; and the frame connecting portion (A) of each beam connects to a frame edge perpendicular to a platform edge connecting to the platform connecting portion (B).

	Re claim 7 Xu et al. disclose wherein the device of claim 1 is configured to attach to a main system in an orientation to absorb energy of motion of the main system in two directions in a plane parallel to the first face and the second face. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104861010) in view of Osaka et al. (US 20170123180).
Re claim 8 Xu et al. do not teach a plurality of interface holes in the rigid frame between the first face and the second face configured to receive a fastener therethrough, wherein the fastener is configured to attach the device to the main system.  Osaka et al. teach a plurality of interface holes in the rigid frame between the first face and the second face configured to receive a fastener therethrough (See Fig. 5), wherein the fastener is configured to attach the device to the main system (10, Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide holes as taught by Osaka et al. in the frame of Xu et al. in order to provide connection means to a system requiring energy absorption.

Re claim 9, Xu et al. do not teach wherein the first material comprises one of the group consisting of plastic, aluminum, and steel.  Osaka et al. teach an energy absorber comprising an intergral body formed of a first material wherein the first material comprises one of the group consisting of plastic, aluminum, and steel. (Par. 59)  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the device of Xu et al. from steel since it is a well known material used for energy absorbers.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104861010) in view of Bhat et al. (US 2020/0313316).
Re claim 11, Xu et al. teach all the claimed limitations (see above) except a computer-readable medium comprising non-transitory instructions for execution by an additive manufacturing device to produce a two-dimensional passive energy absorber device.  Bhat et al. teach forming a energy absorber device using additive manufacturing.  (Par. 19)  It would have been obvious to one of ordinary skill in the art before the effective filing date to form an energy absorber from additive manufacturing in order to simplify manufacture of components by eliminating assembly steps.

Re claim 12, Xu et al. as modified teach wherein the first direction is orthogonal to the second direction. (Fig. 2)

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104861010) in view of Bhat et al. (US 2020/0313316) and further in view of Osaka et al. (US 20170123180).
Re claim 13, Xu et al. as modified do not teach wherein the two-dimensional passive energy absorber device is formed of a single material.  Osaka teaches a two-dimensional passive energy absorber device formed of a single material. (Par. 59)  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the device from a single material to simplify manufacture.

Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104861010) in view of Osaka et al. (US 20170123180).
Re claim 9, Xu et al. as modified do not teach wherein the first material comprises one of the group consisting of plastic, aluminum, and steel.  Osaka et al. teach an energy absorber comprising an integral body formed of a first material wherein the first material comprises one of the group consisting of plastic, aluminum, and steel.(Par. 59)  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the device of Xu et al. from steel since it is a well known material used for energy absorbers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Wang, Chang and Strom et al. teach similar energy absorbers.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
October 21, 2022